

FORM OF TIME-BASED RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
TRONOX HOLDINGS PLC
MANAGEMENT EQUITY INCENTIVE PLAN


* * * * *


Participant:  


Grant Date:


Vest Dates:
1.March 5, 2021
2.March 5, 2022
3.March 5, 2023
If any Vest Date is not a trading day on the NYSE, the Vest Date will be the
next trading day.


Number of Restricted Share Units granted:


* * * * *


        THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between Tronox
Holdings plc (the “Company”), and the Participant specified above, pursuant to
the Amended and Restated Tronox Holdings plc Management Equity Incentive Plan
(the “Plan”), which is administered by the Committee; and


         WHEREAS, it has been determined by the Committee under the Plan that it
would be in the best interests of the Company to grant and issue the Restricted
Share Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“Time RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt Certain Defined Terms. This
Agreement is an Award Agreement for the purpose of the Plan. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true



--------------------------------------------------------------------------------



copy of the Plan and that the Participant has read the Plan carefully and fully
understands its content. Unless otherwise provided herein, in the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.Grant of Restricted Share Unit Award. The Company hereby grants to the
Participant on or as soon as practicable after the date of execution of this
Agreement the number of Time RSUs specified above. The Participant agrees and
understands that except as provided by the Plan nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares, except as otherwise specifically provided for in the Plan or this
Agreement. The Participant also agrees and understands that the Time RSUs are
not Shares and do not confer rights on the Participant as a Shareholder.
3.Vesting.
(a)General. Except as otherwise provided in this Section ‎3, the Time RSUs
subject to this Agreement shall vest in three equal annual installments with one
installment vesting on each Vest Date, provided that the Participant has at all
times during the period commencing on the Grant Date and ending on each such
Vest Date, respectively, been employed by the Company or one of its
Subsidiaries.
(b)Termination in General. Except as otherwise set forth in Sections ‎3(c),
3(d), 3(e), 3(f), and 3(g) hereof, all unvested Time RSUs shall immediately be
canceled and forfeited upon a Termination for any reason.
(c)Termination for Death or Disability. Upon a Participant’s Termination due to
the Participant’s death or Disability, all unvested Time RSUs shall immediately
become vested upon the date of such Termination.
(d)Termination for Normal Retirement. Upon a Participant’s Termination due to
the Participant’s Normal Retirement, all unvested Time RSUs shall immediately
become vested upon the date of such Termination. For purposes of this Agreement,
“Retirement” shall mean a Termination other than a termination for Cause at or
after age 65 or such earlier date after age 50 as may be approved by the
Committee with regard to such Participant, in its sole discretion, subject to
Section 409A of the Code.
(e)Termination without Cause. Upon a Participant’s Termination by the Company
without Cause, a pro rata portion of the unvested Time RSUs that would have
become vested on the Vest Date following the date of such Termination shall
become vested in an amount determined by multiplying the number of Time RSUs
that were eligible to become vested on the Vest Date following the date of such
Termination by a fraction, the numerator of which is the number of calendar days
from the Vest Date immediately preceding the date of Termination to the date of
Termination and the denominator of which is the number of calendar days from the
Vest Date immediately preceding the date of Termination to the next Vest Date


2






--------------------------------------------------------------------------------



after the date of such Termination. If the Participant’s date of Termination is
prior to the first Vest Date, a pro rata portion of the unvested Time RSUs that
would have become vested on the first Vest Date shall become vested in an amount
determined by multiplying the number of Time RSUs that were eligible to become
vested on the first Vest Date by a fraction, the numerator of which is the
number of calendar days from the Grant Date to the date of Termination and the
denominator of which is the number of calendar days from the Grant Date to the
first Vest Date.
(f)Change in Control. Except as otherwise provided in a Participant’s employment
agreement, if any, Section 12.1 of the Plan shall govern the treatment of the
Time RSUs in connection with a Change in Control.
(g)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion (but subject to applicable law),
provide for accelerated vesting of the Time RSUs at any time and for any reason.
4.Delivery of Unrestricted Shares. If and when Time RSUs awarded by this
Agreement become vested, the Units shall cease to be liable to be forfeited by
the Participant. By no later than ten (10) days following the date on which any
Time RSUs awarded hereunder become vested the Company, subject to satisfaction
of the tax withholding requirements under Section 10 below, shall (i) deliver to
the Participant a certificate or book-entry transfer for a number of
unrestricted Shares equal to the total number of Time RSUs that vested on such
date and (ii) make a Dividend Equivalent Payment to the Participant with respect
to such Time RSUs as provided in Section 7.5.5(b) of the Plan.
5.Dividends and Other Distributions; Voting Rights.
(a)Section 7.5.5(b) of the Plan shall apply with respect to the Time RSUs.
(b)Participants have no voting rights during period of restrictions for Time
RSUs.
(c)Section 7.5.6 of the Plan shall apply with respect to the Time RSUs (unless
the Committee determines otherwise in any particular case pursuant to Section
4.3 of the Plan).
6.No transferability. No Time RSUs granted hereunder may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.
7.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by writing
signed by both the Company and the Participant. The Company shall give written
notice to the Participant


3






--------------------------------------------------------------------------------



of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.
8.Acknowledgment of Participant. This award of Time RSUs does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.
10.Withholding of Tax. As a condition to the distribution of Shares to the
Participant, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the amount that is sufficient to satisfy any federal, provincial,
state, local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) in any and all jurisdictions which the
Company, in its sole discretion, deems necessary to comply with the Code and/or
any other applicable law, rule or regulation with respect to the Time RSUs.
Unless the tax withholding obligations of the Company are satisfied, the Company
shall have no obligation to issue a certificate or book-entry transfer for such
Shares (except as required by applicable law). The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy his or her tax obligations, in whole or in
part by one or more of the following (without limitation): (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the amount required to be withheld or (c) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld.
11.Acceptance. The Participant shall forfeit the Time RSUs if the Participant
does not execute this Agreement within a period of sixty (60) days from the date
that the Participant receives this Agreement (or such other period as the
Committee shall provide). The Participant consents to receive such documents by
electronic delivery through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of the Award and the execution of this Agreement
through electronic signature, and participant agrees to be bound by such
electronic acceptance and such electronic signature.
12.Securities Representations. The Time RSUs are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:


4






--------------------------------------------------------------------------------



(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section ‎12.
(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Time RSUs must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the Time RSUs and the Company is under no obligation to register the Time RSUs
(or to file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the vested Time RSUs hereunder may be made only in limited amounts
in accordance with the terms and conditions of Rule 144 or any exemption
therefrom.
13.No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.
14.Notices. Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)If such notice is to the Company, to the attention of the General Counsel of
the Company or Secretary of the Company at such other address as the Company, by
notice to the Participant, shall designate in writing from time to time.
(b)If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
15.Compliance with Laws. The issuance of the Time RSUs pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act, the Corporations Act, and in each case any respective
rules and regulations promulgated thereunder) and any other law or regulation
applicable thereto. The Company shall not be obligated to issue the Time RSUs or
any of the Shares pursuant to this Agreement if any such issuance would violate
any such requirements.


5






--------------------------------------------------------------------------------



16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section ‎6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.  Disclosure and Use of Information. This Section 21 shall apply if you
reside outside of the United States and its territories and only to the extent
required by applicable law.  You hereby acknowledge that the Company holds and
processes information relating to your employment, including the nature and
amount of your compensation, information relating to grants made by the Company
to you under this Plan or other share incentive plans, your bank details, social
security or national identity number, and other personal details (“Personal
Data”).  You further acknowledge that the Company is part of a group of
companies operating internationally, and that, in connection with the Plan or
other share incentive plans, it may be necessary for the Company to make
Personal Data available to its subsidiaries and affiliates, to third-party
advisors and administrators of any share incentive plans or arrangements, to
service providers and other third parties in the ordinary course of business,
and to regulatory authorities and tribunals (the “Third Parties”); and that
these Third Parties may be located in countries other than your country of
residence (the “Third Countries”), including the United States and other
countries outside the European Economic Area.  You acknowledge that the laws of
these Third Counties may not provide for the level of data protection equivalent
to that provided for in your country of residence.  Any Personal Data made
available by the Company as described above in relation to the Plan or any share
incentive plan will be for the purpose of administration and management of the
Plan or any other share incentive plan of the Company, on behalf of the Company,
or as otherwise permitted or required by law.  You hereby authorize the Company
to hold and process the Personal Data for these purposes, and to transfer to the
Third Parties and Third Countries any Personal Data to the extent necessary or
appropriate to facilitate the


6






--------------------------------------------------------------------------------



administration of the Plan or any other share incentive plan.  You authorize the
Company to store and transmit Personal Data in electronic form.  You confirm
that, to the extent such rights exist under applicable law, the Company has
notified you of your rights of entitlement to reasonable access to the Personal
Data and your rights to rectify any inaccuracies in that data.  Any inquiries
may be directed to the Company’s General Counsel and Corporate Secretary.











7






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


TRONOX HOLDINGS PLC




By: ______________________________


Name: Jeffrey Neuman


Title: SVP, General Counsel & Secretary


PARTICIPANT




        ______________________________


Name: _______________________________












